Title: From Thomas Jefferson to Henry Dearborn, 25 October 1807
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            Th:J. to Genl. Dearborne
                            
                            Oct. 25. 07
                        
                        Will you write to Govr. Cabell or the proper officer & give the orders for the discharge of the militia &
                            measures to be taken thereon.
                        
                    
                     will you also give orders to Capt. McComb at Charleston to attend mr Doyley’s experiment, & indeed to try
                            the experiment at the public expence. I have written to Doyley that you would give such orders. as his plan is to set fire
                            to sails & rigging, I presume some old sails can be got & set up on poles, which will sufficiently shew the effect of
                            mr D’s method
                  
               